DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to amended claims 1, 5, 8-10, and 14-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 9, filed 23 September 2022, with respect to 112 rejection have been fully considered and are persuasive in view of the amendment.  The 112 rejections of 23 June 2022 have been withdrawn. 
Applicant's arguments filed 23 September 2022 have been fully considered but they are not persuasive. 
In regards to 103 rejections, applicant argues that Razzaque does not disclose where a single user can selectively select or choose information to be displayed in a supplemental viewing area including displaying real time images, pre-acquired images, and other information in the supplemental viewing area as set forth in claims 1, 10, and 15 (page 12).
However, the examiner respectfully disagrees.
The examiner submits that recited limitation refers to user selecting information to be displayed, which can be done via user input and interface. In addition, images to be displayed can be real time, pre-acquire images and other information can be well known types of the image data and information that can be displayed in routine medical procedure. Accordingly, Razzaque teaches where the single user can selectively select or choose information to be displayed in the supplemental viewing area  [orbital view mode for content displayed on the displays, permitting surgeon to change the viewing angle, perspective view, of the image  Col. 21 lines 65-Col. 22 lines 18, magnification or zoom of virtual image content can be selected by a user, such as wearer of the HIVID or viewed of the display Col. 23 lines 28-37] including displaying real time images, pre-acquired images, and other information in the supplemental viewing area (a second display unit can display same or different imaging data , Col. 3 lines 56-60, used by user to indicate what portions of imaging data, such as pre-operative CT scan, to show on a display as image, Col. 4 lines 7-11, images can be real-time data, intraoperative Col. 5 lines 15-17).
Therefore, absent any evidence to the contrary, the examiner maintains that the combination of reference teaches and/or makes obvious the claimed limitations, and modified rejection in view of amendment can be found below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection has been modified in view of applicant's arguments and/or amendments.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al., hereafter Ryan (PGPub # 20180049622) in view of Razzaque et al., hereafter Razzaque (US Patent # 9675319).
 Regarding claim 1, Ryan teaches a system for viewing a subject when performing an operation, comprising [(par.0006)]:
a user wearable viewscreen and camera system configured to be carried by a single user and having a field of view, the viewscreen and camera system having [AR headset with display and tracking camera Fig. 39 (par. 0082)]:
a first viewscreen configured to be positioned near a first eye of a user [a pair of optical display Fig. 39 (par. 0082)];
a second viewscreen configured to be positioned near a second eye of a user [a pair of optical display Fig. 39 (par. 0082)];
and at least a first camera configured to have a first field of view from the user wearable viewscreen and camera system when worn by the single user [tracking cameras 3904 Fig. 39 (par. 0082)];
an instrument tracking device fixable to an instrument that is separate from the user wearable viewscreen and camera system and is viewable by the first camera [ visual markers used to track a desired location of a surgical tool (par. 0079), second marker is installed on a pointing device (par. 0097)];
a subject marker fixed to the subject at the first location on the subject and having an identifiable shape viewable by the first camera [visual markers used to track a desired location of the anatomical object (par. 0079), first marker installed on the hip bone (par. 0097)]
a processor system configured to execute instructions (i) to determine a relative position of the instrument tracking device relative to the subject marker based on a first signal from the first camera [tracking of multiple markers provides position an orientation relative to each other as well as camera location (par. 0092)]
and (ii) generate an instrument representation to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye [a virtual target 700 and a virtual tool 706 are presented to the user  Fig. 7 (par. 0096)].
Ryan does not explicitly teach a supplemental viewing area displayed within the field of view of the viewscreen and camera system, where the supplemental viewing area is configured to display real time images in the supplemental viewing area.
However, Razzaque teaches a supplemental viewing area displayed within the field of view of the viewscreen and camera system, where the supplemental viewing area is configured to display real time images in the supplemental viewing area [the image includes a 2D viewing area and a 3D viewing area [...] In the 2D viewing area, some or all of the display objects can be displayed as 2D objects (Fig. 1A; col. 4, lines 22-27). The images produced can also be generated based on live, intraoperative, or real-time data (col. 5, lines 15-16). The 2D viewing area is the supplemental viewing area (See Example 1 below)]. 
Moreover, Razzaque teaches where the single user can selectively select or choose information to be displayed in the supplemental viewing area  [orbital view mode for content displayed on the displays, permitting surgeon to change the viewing angle, perspective view, of the image  Col. 21 lines 65-Col. 22 lines 18, magnification or zoom of virtual image content can be selected by a user, such as wearer of the HIVID or viewed of the display Col. 23 lines 28-37] including displaying real time images, pre-acquired images, and other information in the supplemental viewing area (a second display unit can display same or different imaging data , Col. 3 lines 56-60, used by user to indicate what portions of imaging data, such as pre-operative CT scan, to show on a display as image, Col. 4 lines 7-11, images can be real-time data, intraoperative Col. 5 lines 15-17). 

    PNG
    media_image1.png
    656
    582
    media_image1.png
    Greyscale

Example 1. Figure 1A of Razzaque with a viewing area and a supplemental viewing area It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan with the teachings of Razzaque and include a 2D viewing area supplementing a 3D viewing area. By doing so, the 2D viewing area can provide other appropriate virtual information and/or image guidance, as taught in [col. 13, lines 52-54].
Regarding claim 2, Ryan teaches the system of claim 1, wherein the viewscreen and camera system further comprise: 
a second camera configured to have a second field of view [two tracking cameras 3904 Fig. 39 (par. 0082)];
wherein the processor system is further operable to execute instructions (i) to determine a relative position of the instrument tracking device relative to the 
subject marker fixed to the subject based on the first signal from the first camera and a second signal from the second camera regarding a view of the instrument tracking device relative to the subject marker [visually tracking markers (par. 0079), relative position and orientation of multiple markers (par. 0092)]
Regarding to claim 3, Razzaque teaches wherein the instrument representation is viewed as a single representation by the user when displayed on both the first viewscreen and the second viewscreen [Col. 18 lines 43-53].
Regarding claim 4, Ryan teaches the system of Claim 3, wherein the instrument representation appears to the user as a portion of the instrument in a field of vision of the user including the subject [Fig. 7 (par. 0096)].
Regarding claim 5, Ryan teaches the system of Claim 3, further comprising:
 a memory having stored thereon an image of at least a portion of a region of operation of the subject [pre-operative scans of region of interest uploaded into the memory (par. 0088)];
wherein the image includes image portions that represent the subject marker [markers in the region of interest (par. 0090)];
wherein the processor system executes further instructions to (i) register the image of at least the portion of the region of the operation [matching pre-operative skin model to the present skin (par. 0090) virtual femur target represents preoperative orientation of femur relative to the pelvis during registration of the baseline image (par. 0110)];
and (ii) display an anatomy representation with at least one of the first viewscreen or the second viewscreen; wherein the anatomy representation is configured to appear in the user's field of vision relative to the subject [virtual target and tool displayed (par. 0096-0097)].
Regarding claim 6, Ryan teaches the system of Claim 5, wherein the instrument representation and the anatomy representation are both configured to appear in the user's field of vision relative to the subject [real time visual overlays on the user’s field of view (par. 0005 and 0076)].
Regarding to claim 7, Razzaque teaches wherein the first field of view and the second field of view overlap [Figs. 4A-4B shows first field of view and second field of view overlap (Col. 22 lines 59-Col. 23 lines 42)].
Regarding claim 8, Ryan teaches the system of Claim 1, further comprising an instrument moveable relative to the subject and connectable to the instrument tracking device, wherein the instrument tracking device is an annular member with a plurality viewable tracking members on the annular member [optical marker is annular member with plurality of fiduciary Fig. 12 (par. 0099)].
Regarding claim 9, Ryan teaches the system of Claim 1, wherein the first viewscreen or the second viewscreen are substantially transparent and configured to allow the user to view the subject [transparent protective face shield (par. 0072 and 0081)].
Regarding claim 10, Ryan teaches a system for viewing a subject when performing an operation, comprising [(par.0006)]:
a user wearable viewscreen and camera system configured to be carried by a single user and held relative to a first eye of the single user, having a field of view, the viewscreen and camera system having [AR headset with display and tracking camera Fig. 39 (par. 0082)]:
a mounting structure [Fig. 39  AR headset (par. 0082)];
a first viewscreen configured to be positioned near a first eye of a user and fixed to the mounting structure [a pair of optical display Fig. 39 (par. 0082)];
a first camera configured to have a first field of view from the user wearable viewscreen and camera system when worn by the single user [tracking cameras 3904 Fig. 39 (par. 0082)];
an instrument tracking device fixable to an instrument viewable by the first camera [ visual markers used to track a desired location of a surgical tool (par. 0079), second marker is installed on a pointing device (par. 0097)];
a subject marker fixed to the subject at the first location on the subject and having an identifiable shape viewable by the first camera [visual markers used to track a desired location of the anatomical object (par. 0079), first marker installed on the hip bone (par. 0097)]
a processor system configured to execute instructions (i) to determine a relative position of the instrument tracking device relative to the subject marker based on a first signal from the first camera regarding a view of the instrument tracking device relative to the subject marker [tracking of multiple markers provides position an orientation relative to each other as well as camera location (par. 0092)]
and (ii) generate an instrument icon to be displayed in at least one of the first viewscreen to be viewed by at least one of the first eye [a virtual target 700 and a virtual tool 706 are presented to the user  Fig. 7 (par. 0096)].
Ryan does not explicitly teach a supplemental viewing area displayed within the field of view of the viewscreen and camera system, where the supplemental viewing area is configured to display real time images in the supplemental viewing area.
However, Razzaque teaches a supplemental viewing area displayed within the field of view of the viewscreen and camera system, where the supplemental viewing area is configured to display real time images in the supplemental viewing area [the image includes a 2D viewing area and a 3D viewing area [...] In the 2D viewing area, some or all of the display objects can be displayed as 2D objects (Fig. 1A; col. 4, lines 22-27). The images produced can also be generated based on live, intraoperative, or real-time data (col. 5, lines 15-16). The 2D viewing area is the supplemental viewing area (See Example 1 below)]. 
Moreover, Razzaque teaches where the single user can selectively select or choose information to be displayed in the supplemental viewing area  [orbital view mode for content displayed on the displays, permitting surgeon to change the viewing angle, perspective view, of the image  Col. 21 lines 65-Col. 22 lines 18, magnification or zoom of virtual image content can be selected by a user, such as wearer of the HIVID or viewed of the display Col. 23 lines 28-37] including displaying real time images, pre-acquired images, and other information in the supplemental viewing area (a second display unit can display same or different imaging data , Col. 3 lines 56-60, used by user to indicate what portions of imaging data, such as pre-operative CT scan, to show on a display as image, Col. 4 lines 7-11, images can be real-time data, intraoperative Col. 5 lines 15-17). 

    PNG
    media_image1.png
    656
    582
    media_image1.png
    Greyscale

Example 1. Figure 1A of Razzaque with a viewing area and a supplemental viewing area It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan with the teachings of Razzaque and include a 2D viewing area supplementing a 3D viewing area. By doing so, the 2D viewing area can provide other appropriate virtual information and/or image guidance, as taught in [col. 13, lines 52-54].
Regarding to claim 11, Ryan teaches the system of claim 10, wherein the wearable viewscreen ad camera further include:
A second camera configured to have a second field of view and fixed to the mounting structure [cameras 3904 Fig. 39 (par. 0082)]
wherein the first camera is fixed to the mounting structure [camera mounted on section of the AR headset Fig. 39 (par. 0082)];
a second viewscreen configured to be positioned near a second eye of the user [tracking cameras are located on right and left eye positions of the AR head mounted device Fig. 39 (par. 0082)].

Regarding claim 12, Ryan teaches the system of Claim 11, wherein the wearable viewscreen and camera is configured so that the user is able to simultaneously view the subject through both of the first viewscreen and the second viewscreen [see through optical display (par. 0082)].
Regarding claim 13, Ryan teaches the system of Claim 11, wherein the wearable viewscreen and camera is configured so that the user is able to simultaneously view both the subject and the instrument icon [see through optical display (par. 0082)].
Regarding claim 14, Ryan teaches the system of Claim 13, wherein the processor system configured to execute further instructions 
to register (i) pre-acquired images of the subject wherein the pre-acquired image includes an image of the subject marker fixed to the subject at the first location with (ii) a view of the subject with the first camera and the second camera [baseline image (par. 0106 and 0110)]
wherein at least a portion of pre-acquired image is displayed with at least one of the first viewscreen or the second viewscreen registered to the subject [ (par. 106 and 0110)];
wherein the instrument icon is illustrated at a determined position of the instrument relative to at least the portion of pre-acquired image with at least one of the first viewscreen or the second viewscreen [ Fig. 22 (par. 0106 and 0110)].
Regarding claim 15, Ryan teaches a method for viewing a subject when performing an operation on the subject, comprising [(par. 0005)]:
Providing a user wearable single viewscreen and camera system configured to be carried by a single user [AR headset with display and tracking camera Fig. 39 (par. 0082)] including:
a first viewscreen configured to be positioned near a first eye of a user [a pair of optical display Fig. 39 (par. 0082)];
a second viewscreen configured to be positioned near a second eye of the user [a pair of optical display Fig. 39 (par. 0082)];
at least a first camera configured to have a first field of view or a second camera configured to have a second field of view relative to the first viewscreen and the second viewscreen from the user wearable viewscreen and the camera system when worn by the single user [tracking cameras 3904, in AR headset Fig. 39 (par. 0082)];
placing an instrument tracking device fixed to an instrument in a field of view of the at least first camera or second camera [ visual markers used to track a desired location of a surgical tool (par. 0079), second marker is installed on a pointing device (par. 0097)];
fixing subject marker to the subject at a first location having an indentifiable shape to be viewable by at least the first camera or the second camera [visual markers used to track a desired location of the anatomical object (par. 0079), first marker installed on the hip bone (par. 0097)];
operating a processor system to execute instructions 
(i) to determine a relative position of the instrument tracking device relative to the subject marker based on a first signal from the first camera or a second signal from the second camera regarding a view of the instrument tracking device relative to the subject marker [tracking of multiple markers provides position an orientation relative to each other as well as camera location (par. 0092)]
and (ii) generate an instrument icon to be displayed in at least one of the first viewscreen or the second viewscreen to be viewed by at least one of the first eye or the second eye [a virtual target 700 and a virtual tool 706 are presented to the user  Fig. 7 (par. 0096)].
Ryan does not explicitly teach displaying a supplemental viewing area within the field, where the supplemental viewing area is configured to display real time images in the supplemental view area.
However, Razzaque teaches displaying a supplemental viewing area within the field, where the supplemental viewing area is configured to display real time images in the supplemental view area [the image includes a 2D viewing area and a 3D viewing area [...] In the 2D viewing area, some or all of the display objects can be displayed as 2D objects (Fig. 1A; col. 4, lines 22-27). The images produced can also be generated based on live, intraoperative, or real-time data (col. 5, lines 15-16). The 2D viewing area is the supplemental viewing area (See Example 1 above)].
Moreover, Razzaque teaches where the single user can selectively select or choose information to be displayed in the supplemental viewing area  [orbital view mode for content displayed on the displays, permitting surgeon to change the viewing angle, perspective view, of the image  Col. 21 lines 65-Col. 22 lines 18, magnification or zoom of virtual image content can be selected by a user, such as wearer of the HIVID or viewed of the display Col. 23 lines 28-37] including displaying real time images, pre-acquired images, and other information in the supplemental viewing area (a second display unit can display same or different imaging data , Col. 3 lines 56-60, used by user to indicate what portions of imaging data, such as pre-operative CT scan, to show on a display as image, Col. 4 lines 7-11, images can be real-time data, intraoperative Col. 5 lines 15-17). 

    PNG
    media_image1.png
    656
    582
    media_image1.png
    Greyscale

Example 1. Figure 1A of Razzaque with a viewing area and a supplemental viewing area It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ryan with the teachings of Razzaque and include a 2D viewing area supplementing a 3D viewing area. By doing so, the 2D viewing area can provide other appropriate virtual information and/or image guidance, as taught in [col. 13, lines 52-54].
Regarding claim 16, Ryan teaches the method of Claim 15, further comprising: providing the instrument to have an operating end configured to be positioned in a region of operation for performing an operation on the subject [surgical tool (par. 0007)].
Regarding claim 17, Ryan teaches the method of Claim 16, further comprising: operating a processor system to execute instructions to recall from a memory system a position of the operating end relative to the instrument tracking device [ models, pre-operative scans, anatomic reference frame, trajectories are uploaded into the memory (par. 0088)].
Regarding claim 18, Ryan teaches the method of Claim 17, further comprising: configuring at least one of the first viewscreen or the second viewscreen for the user to simultaneously view the subject and the instrument icon [connecting his actual view with the virtual view (par. 0102)].
Regarding claim 19, Ryan teaches the method of Claim 18, further comprising: configuring the instrument to move relative to the subject while the user is able to simultaneously view the subject and the instrument icon [user places tip of the actual stylus where the virtual guide is located, connecting his actual view with the virtual view (par. 0102)].
Regarding claim 20, Ryan teaches the method of Claim 19, further comprising: performing a procedure while simultaneously viewing the subject and the instrument icon [connecting his actual view with the virtual view (par. 0102)].


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 “Chopra et al.,” US 2018/0092698 (hereinafter Chopra) discloses a head mounted goggle type display system with tracking cameras and optical tracking markers to be viewed by the camera and displaying a representation of the instrument in a field of view of the user wearing the head mounted display system (Fig. 5C and 23B [0112]-[0113]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA J PARK/Primary Examiner, Art Unit 3793